276 Kan. 5 (2003)
72 P.3d 551
In the Matter of MARK J. SACHSE, Respondent.
No. 84,675.
Supreme Court of Kansas.
June 13, 2003.

ORDER
On July 14, 2000, this court placed the respondent, Mark J. Sachse, on supervised probation for a 2-year period. See In re Sachse, 269 Kan. 810, 8 P.3d 745 (2000). The respondent has filed an affidavit verifying his compliance with the conditions imposed upon him by this court. The Disciplinary Administrator's office verified that the respondent complied with the conditions and recommends that the respondent's probation be terminated.
IT IS THEREFORE ORDERED that the respondent's 2-year supervised probation be terminated.
It IS Further Ordered that this order shall be published in the Kansas Reports.
DATED this 13th day of June, 2003.